      Case 2:19-cr-00159-SM-JVM Document 15 Filed 09/25/19 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                       CRIMINAL ACTION
 VERSUS                                                         NO: 19-159
 KEVIN RICHARDSON                                               SECTION: “E”


                           NOTICE OF REARRAIGNMENT

      PHOTO IDENTIFICATION REQUIRED TO ENTER THE BUILDING

Take Notice that this criminal case has been set for rearraignment on October 29, 2019 at
2:00 p.m., before the Judge Susie Morgan, 500 Poydras St., New Orleans, LA. The
Pretrial Conference currently scheduled for October 22, 2019 at 10:00 a.m. is hereby
CANCELLED.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY   OUTSIDE   THE   AFORESAID    COURTROOM  FOR
EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


Date: September 25, 2019                        WILLIAM W. BLEVINS, CLERK

                                                by: Brad Newell, Deputy Clerk

TO:

Kevin Richardson (PERSONAL                      AUSA: Tracey N. Knight, T.A.
RECOGNIZANCE)
                                                U.S. Marshal
COUNSEL FOR KEVIN RICHARDSON:
John Hall Thomas and Anthony J. Engolia,        U.S. Probation & Pre-Trial Services Unit
III, Retained
                                                City of New Orleans/OIG: Kristen M. Morales
                                                HUD/OIG: Jerry Rogers, SA
                                                DHS/OI: John Delucca, SA


                                                Interpreter: NONE


                                                If you change address,
                                                notify clerk of court
                                                by phone, 504-589-7714
